NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted October 21, 2010
                                      Decided October 27, 2010

                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                JOEL M. FLAUM, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge
          
No. 10‐1965

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

        v.                                           No. 09‐CR‐106

SEHYUN EOM,                                          Charles N. Clevert, Jr.,
     Defendant‐Appellant.                            Chief Judge.

                                             O R D E R

        Sehyun Eom traveled to Wisconsin from Illinois intending to have sex with a 14‐
year‐old girl he met in an Internet chat room.  The girl turned out to be an undercover police
officer, and Eom, then 32 years old, was arrested.  He pleaded guilty to traveling in
interstate commerce to engage in sexual conduct with a minor.  See 18 U.S.C. § 2423(b).  The
district court sentenced him to 51 months’ imprisonment, at the bottom of the guidelines
range.  Eom appeals, but his appointed lawyer has moved to withdraw because he cannot
identify a nonfrivolous argument to pursue.  See Anders v. California, 386 U.S. 738 (1967). 
Eom has not responded to our invitation to comment on counsel’s submission, see CIR. R.
51(b), and we confine our review to the potential issues identified in counsel’s facially
adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 
No. 10‐1965                                                                              Page 2


        Counsel begins by telling us that Eom has said he wants only to challenge his prison
sentence and does not wish to have his guilty plea set aside.  Thus, counsel should have
omitted any discussion of possible challenges to the voluntariness of Eom’s plea or the
adequacy of the plea colloquy.  See United States v. Cano‐Rodriguez, 552 F.3d 637, 638 (7th Cir.
2009); United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002). 
 
        Counsel has evaluated whether Eom could challenge the reasonableness of the 51‐
month sentence he asked the district court to impose.  Counsel notes, however, that the
court correctly calculated the imprisonment range and that Eom’s sentence at the bottom of
that range is entitled to a presumption of reasonableness.  See Rita v. United States, 551 U.S.
338, 347 (2007); United States v. Jackson, 598 F.3d 340, 345 (7th Cir. 2010).  And counsel
concludes that this presumption could not be overcome by arguing that the district court
failed to adequately consider the sentencing factors under 18 U.S.C. § 3553(a).  See United
States v. Singleton, 588 F.3d 497, 500‐01 (7th Cir. 2009).  The court acknowledged Eom’s
arguments in mitigation: that he is well educated and, until this offense, had an impressive
work history and no criminal record.  But the court emphasized that Eom’s professional
training made him computer saavy, and the transcripts of his online conversations with the
undercover officer demonstrate that Eom knew his actions were illegal because he asked the
girl about the legal age for consensual sex, expressed his concerns about going to jail, and
implored the girl to keep their relationship secret.  And though the district court
acknowledged that Eom, a South Korean citizen, faces the prospect of removal after
incarceration, the court concluded that a term at the bottom of the guidelines range was
necessary to protect the public, deter others from similar criminal conduct, and serve as a
reasonable punishment for Eom.  Because the court properly based its sentence on its
consideration of the § 3553(a) factors, we agree with counsel that a reasonableness challenge
would be frivolous. 
   
        Accordingly, we GRANT counsel’s motion and DISMISS Eom’s appeal.